
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17



THINKORSWIM GROUP INC.



FORM OF RESTRICTED STOCK AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED 2004 RESTRICTED STOCK PLAN


        thinkorswim Group Inc., a Delaware corporation (the "Company"), hereby
awards and issues to                        (the "Participant"), effective as of
XXX, XXX shares ("Restricted Stock") of the Company's common stock, par value
$0.01 per share (the "Common Stock"), pursuant to and in all respects subject to
the terms and conditions of the Company's Amended and Restated 2004 Restricted
Stock Plan, as amended from time to time (the "Plan"), which is incorporated
herein in its entirety by reference. Capitalized terms not otherwise defined in
this agreement (this "Agreement") shall have the meaning given to such terms in
the Plan.

        1.     Vesting Schedule.    The shares of the Restricted Stock shall
vest as set forth below:

Vesting Date
  Cumulative Shares of Restricted Stock
Vested After Such Vesting Date

XXX, 20      

  XXX

XXX, 20      

  XXX

        2.     Transferability.    Shares of Restricted Stock that have not
vested may not be sold, assigned, transferred, pledged, or otherwise disposed of
under any circumstances during the applicable Restricted Period (as hereinafter
defined) unless otherwise provided by the Plan. The Restricted Stock shall not
be subject to execution, attachment or similar process during the applicable
Restricted Period. Upon any attempt to transfer, assign, pledge, or otherwise
dispose of the Restricted Stock during the applicable Restricted Period contrary
to the provisions of the Plan or this Agreement, or upon the levy of any
attachment or similar process upon the Restricted Stock during the applicable
Restricted Period, the Restricted Stock shall immediately be forfeited to the
Company and cease to be outstanding. Subject to Sections 4 and 5 hereof, the
period beginning on the date hereof through and including the vesting date for
any particular shares of Restricted Stock shall be referred to herein as the
"Restricted Period" with respect to such shares of Restricted Stock.

        3.     Stock Certificate.    Upon the grant of Restricted Stock
hereunder, one or more stock certificates issued in respect of such shares of
Restricted Stock shall be registered in the name of the Participant and shall be
deposited by the Participant with the Company together with a stock power
endorsed in blank. The Company shall provide the Participant with a receipt for
such stock certificate acknowledging that the Company is holding such
certificate pursuant to the terms of this Agreement. All stock certificates for
shares of Restricted Stock during the Restricted Period shall bear the following
legend:

"THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED
IN THE THINKORSWIM GROUP INC. AMENDED AND RESTATED 2004 RESTRICTED STOCK PLAN
AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THINKORSWIM
GROUP INC. A COPY OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE PRINCIPAL PLACE
OF BUSINESS OF THE COMPANY."

        With regard to any shares of Restricted Stock which vest pursuant to
Section 1, the Company shall, within 60 days of the date such shares cease to be
subject to restrictions, transfer such shares free of all restrictions set forth
in this Agreement to the Participant (or his legal representative, beneficiary
or heir); provided, however, that such shares shall continue to be subject to
the restrictions on transfer imposed under applicable requirements of federal
and state securities laws and any stock exchange on which the Common Stock may
be listed at the time of such transfer.

--------------------------------------------------------------------------------



        4.     Forfeiture of Restricted Stock.    Any shares of Restricted Stock
issued pursuant to this Agreement which have not vested shall immediately be
forfeited to the Company and cease to be outstanding upon the Participant's
termination of employment or services with the Company for any reason other than
(i) death, (ii) disability, or with the Committee's discretionary waiver of the
vesting requirements, (iii) retirement, or (iv) Change of Control.

        5.     Acceleration of Vesting.

        (a)   Death or disability.    If Participant's employment or services
with the Company terminate prior to the end of the Restricted Period by reason
of his death or disability, all Restricted Stock shall be vested in full and all
limitations on the Restricted Stock set forth in this Agreement and in the Plan
shall automatically lapse.

        (b)   Retirement or Change of Control.    If Participant's employment or
services with the Company terminate prior to the end of the Restricted Period by
reason of his retirement or a Change of Control, all shares of Restricted Stock
shall vest in full as of the date of retirement or a Change in Control, and all
limitation on such shares of Restricted Stock set forth in this Agreement and in
the Plan shall automatically lapse as of such date.

        6.     Stockholder's Rights.    Subject to the terms of this Agreement,
during the Restricted Period, the Participant shall have, with respect to any of
the shares of Restricted Stock, all rights of a stockholder of the Company,
including the right to vote such shares and the right to receive all dividends
paid with respect to such shares of Restricted Stock; provided, that the right
to vote and receive dividends shall terminate immediately with respect to any
shares of Restricted Stock upon forfeiture of those shares pursuant to
Sections 4 hereof.

        7.     Withholding Tax.    The Participant hereby agrees that (i) he
shall pay to the Company the amount of taxes which the Company is required to
withhold with respect to any benefit under the Plan or this Agreement and
(ii) in the event he fails to make such payment, the Company may, in its sole
discretion, withhold from any payment or consideration to be paid to the
Participant by the Company any such tax which the Company believes is required
to be withheld, or retain or sell without notice a sufficient number of shares
of Restricted Stock awarded hereunder to cover the amount to be withheld.

        8.     Representations.    The Participant hereby represents and
warrants to the Company that all shares of Restricted Stock acquired upon the
grant of Restricted Stock hereunder have been acquired for his own account for
investment purposes only and not with a view toward the sale or distribution of
any of the shares of Restricted Stock. The Participant acknowledges that he has
been afforded full opportunity to request any and all relevant information and
ask questions concerning the purposes and business of the Company, has been
provided all information and copies of all documents he has requested, and has
received answers to such questions to his full satisfaction.

        9.     Term of Employment or Services.    Neither the Plan nor this
Agreement shall grant Participant any right to continue to serve in
Participant's current capacity with the Company.

        10.   Amendment.    This Agreement may not be amended, modified or
waived except by a written instrument signed by the party against whom
enforcement of any such modification, amendment or waiver is sought.

        11.   Governing Law.    This Agreement shall be governed and construed
in accordance with the laws of the state of Delaware.

        12.   Severability.    If any provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, such invalidity shall not
affect the validity or operation of any other provision and such invalid
provision shall be deemed to be severed from this Agreement.

2

--------------------------------------------------------------------------------



        13.   Plan Governing.    The Participant hereby acknowledges receipt of
a copy of the Plan and accepts and agrees to be bound by all of the terms and
conditions of the Plan as if set out verbatim in this Agreement. In the event of
a conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall control.

        14.   Integration.    This Agreement, read in conjunction with the Plan,
constitutes the entire understanding of the parties, superceding and replacing
all prior agreements and understandings, oral or written, between the Company
and the Participant regarding the award and issuance of Restricted Stock covered
hereby.

        15.   Counterparts.    This Agreement may be executed in two (2) or more
counterparts each of which shall be deemed an original and all of which together
shall constitute but one and the same instrument. Facsimile signatures shall
have the same effect as original signatures.

IN WITNESS WHEREOF, the Participant has hereunto set his hand and the Company
has caused this Agreement to be executed in its name and on its behalf,
effective as of the date first written above.



  THINKORSWIM GROUP INC.

    

       



  By:     


--------------------------------------------------------------------------------

[Officer]

    

       



  PARTICIPANT

    

       



  By:    


--------------------------------------------------------------------------------



  Name:     


--------------------------------------------------------------------------------



  Date:     


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17



THINKORSWIM GROUP INC.
FORM OF RESTRICTED STOCK AWARD AGREEMENT UNDER THE AMENDED AND RESTATED 2004
RESTRICTED STOCK PLAN
